As filed with the Securities and Exchange Commission onJuly 22, 2011 Commission File Nos.333- 811-08401 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. [] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No.202 [X] JNLNY SEPARATE ACCOUNT I (Exact Name of Registrant) JACKSON NATIONAL LIFE INSURANCE COMPANY OF NEW YORK (Name of Depositor) 2900 Westchester Avenue, Purchase, New York 10577 (Address of Depositor's Principal Executive Offices) Depositor's Telephone Number, including Area Code: (517) 381-5500 Thomas J. Meyer, Esq., Senior Vice President, Secretary and General Counsel Jackson National Life Insurance Company, 1 Corporate Way, Lansing, MI 48951 (Name and Address of Agent for Service) Copy to: Frank J. Julian, Esq., Associate General Counsel Jackson National Life Insurance Company, 1 Corporate Way, Lansing, MI 48951 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: Title of Securities Being Registered: the variable portion of Flexible Premium Fixed and Variable Deferred Annuity contracts. The Registrant hereby agrees to amend this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. This registration statement relates in part to Registration Statement No. 333-118370. SEC 2125 (7-09) THE INFORMATION IN THE PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED.WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE.THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. PERSPECTIVE ADVISORS IISM FLEXIBLE PREMIUM FIXED AND VARIABLE DEFERRED ANNUITY Issued by Jackson National Life Insurance Company of New York® through JNLNY Separate Account I The date of this prospectus is, 2011, which states the information about the Separate Account, the Contract, and Jackson National Life Insurance Company of New York (“Jackson of NY®”) you should know before investing. This prospectus is a disclosure document and describes all of the Contract’s material features, benefits, rights, and obligations.The description of the Contract’s material provisions in this prospectus is current as of the date of this prospectus.If certain material provisions under the Contract are changed after the date of this prospectus, in accordance with the Contract, those changes will be described in a supplemented prospectus.You should carefully read this prospectus in conjunction with any applicable supplements.It is important that you also read the Contract and endorsements, which may reflect additional non-material state variations or other non-material variations.This information is meant to help you decide if the Contract will meet your needs.Please carefully read this prospectus and any related documents and keep everything together for future reference.Additional information about the Separate Account can be found in the statement of additional information (“SAI”) dated, 2011 that is available upon request without charge.To obtain a copy, contact us at our: Jackson of NY Service Center P.O. Box 30313 Lansing, Michigan 48909-7813 1-800-599-5651 www.jackson.com This prospectus also describes a variety of optional features, not all of which may be available at the time you are interested in purchasing a Contract, as we reserve the right to prospectively restrict availability of the optional features.Broker-dealers selling the Contracts may limit the availability of an optional feature.Ask your representative about what optional features are or are not offered.If a particular optional feature that interests you is not offered, you may want to contact another broker-dealer to explore its availability.In addition, not all optional features may be available in combination with other optional features, as we also reserve the right to prospectively restrict the availability to elect certain features if certain other optional features have been elected.We reserve the right to limit the number of Contracts that you may purchase.We also reserve the right to refuse any premium payment.Some optional features, including certain living benefits and death benefits, contain withdrawal restrictions that, if exceeded, may have a significant negative impact on the value of the feature and may cause the feature to prematurely terminate.Please confirm with us or your representative that you have the most current prospectus and supplements to the prospectus that describe the availability and any restrictions on the optional features. Expenses for a Contract with a Contract Enhancement will be higher than those for a Contract without a Contract Enhancement, and in some cases the amount of a Contract Enhancement may be more than offset by those expenses. We offer other variable annuity products with different product features, benefits and charges. The SAI is incorporated by reference into this prospectus, and its table of contents begins on page 109.The prospectus and SAI are part of the registration statement that we filed with the Securities and Exchange Commission (“SEC”) about this securities offering.The registration statement, material incorporated by reference, and other information is available on the website the SEC maintains (http://www.sec.gov) regarding registrants that make electronic filings. Jackson is relying on SEC Rule 12h-7, which exempts insurance companies from filing periodic reports under the Securities Exchange Act of 1934 with respect to variable annuity contracts that are registered under the Securities Act of 1933 and regulated as insurance under state law. Neither the SEC nor any state securities commission has approved or disapproved the securities offered through this prospectus disclosure.It is a criminal offense to represent otherwise.We do not intend for this prospectus to be an offer to sell or a solicitation of an offer to buy these securities in any state where this is not permitted. • Not FDIC/NCUA insured • Not Bank/CU guaranteed • May lose value • Not a deposit • Not insured by any federal agency The Contract makes available for allocation fixed and variable investment options.The variable options are Investment Divisions of the Separate Account, each of which invests in one of the following Funds – all class A shares (the “Funds”): JNL Institutional Alt 20 Fund JNL/PAM China-India Fund JNL Institutional Alt 35 Fund JNL/PIMCO Real Return Fund JNL Institutional Alt 50 Fund JNL/PIMCO Total Return Bond Fund JNL/American Funds® Blue Chip Income and Growth Fund JNL/PPM America Floating Rate Income Fund JNL/American Funds Global Bond Fund JNL/PPM America High Yield Bond Fund JNL/American Funds Global Small Capitalization Fund JNL/PPM America Mid Cap Value Fund JNL/American Funds Growth-Income Fund JNL/PPM America Small Cap Value Fund JNL/American Funds International Fund JNL/PPM America Value Equity Fund JNL/American Funds New World Fund JNL/T. Rowe Price Established Growth Fund JNL/BlackRock Commodity Securities Fund JNL/T. Rowe Price Mid-Cap Growth Fund JNL/BlackRock Global Allocation Fund JNL/T. Rowe Price Short-Term Bond Fund JNL/Capital Guardian Global Balanced Fund JNL/T. Rowe Price Value Fund JNL/Capital Guardian Global Diversified Research Fund JNL/WMC Balanced Fund JNL/Capital Guardian U.S. Growth Equity Fund JNL/WMC Money Market Fund JNL/Eagle Core Equity Fund JNL/WMC Value Fund JNL/Eagle SmallCap Equity Fund JNL/S&P Competitive Advantage Fund JNL/Franklin Templeton Founding Strategy Fund JNL/S&P Dividend Income & Growth Fund JNL/Franklin Templeton Global Growth Fund JNL/S&P Intrinsic Value Fund JNL/Franklin Templeton Income Fund JNL/S&P Total Yield Fund JNL/Franklin Templeton International Small Cap Growth Fund JNL/S&P 4 Fund JNL/Franklin Templeton Mutual Shares Fund JNL/S&P Managed Conservative Fund JNL/Franklin Templeton Small Cap Value Fund JNL/S&P Managed Moderate Fund JNL/Goldman Sachs Core Plus Bond JNL/S&P Managed Moderate Growth Fund JNL/Goldman Sachs Mid Cap Value Fund JNL/S&P Managed Growth Fund JNL/Goldman Sachs U.S. Equity Flex Fund JNL/S&P Managed Aggressive Growth Fund JNL/Invesco Global Real Estate Fund JNL Disciplined Moderate Fund JNL/Invesco International Growth Fund JNL Disciplined Moderate Growth Fund JNL/Invesco Large Cap Growth Fund JNL Disciplined Growth Fund JNL/Invesco Small Cap Growth Fund JNL/Ivy Asset Strategy Fund JNL Variable Fund LLC JNL/JPMorgan International Value Fund JNL/Mellon Capital Management Nasdaq® 25 Fund JNL/JPMorgan MidCap Growth Fund JNL/Mellon Capital Management Value Line® 30 Fund JNL/JPMorgan U.S. Government & Quality Bond Fund JNL/Mellon Capital Management DowSM Dividend Fund JNL/Lazard Mid Cap Equity Fund JNL/Mellon Capital Management S&P® 24 Fund JNL/M&G Global Basics Fund JNL/Mellon Capital Management S&P® SMid 60 Fund JNL/M&G Global Leaders Fund JNL/Mellon Capital Management NYSE® International 25 Fund JNL/Mellon Capital Management 10 x 10 Fund JNL/Mellon Capital Management 25 Fund JNL/Mellon Capital Management Index 5 Fund JNL/Mellon Capital Management Select Small-Cap Fund JNL/Mellon Capital Management European 30 Fund JNL/Mellon Capital Management JNL 5 Fund JNL/Mellon Capital Management Pacific Rim 30 Fund JNL/Mellon Capital Management JNL Optimized 5 Fund JNL/Mellon Capital Management S&P 500 Index Fund JNL/Mellon Capital Management VIP Fund JNL/Mellon Capital Management S&P 400 MidCap Index Fund JNL/Mellon Capital Management Communications Sector Fund JNL/Mellon Capital Management Small Cap Index Fund JNL/Mellon Capital Management Consumer Brands Sector Fund JNL/Mellon Capital Management International Index Fund JNL/Mellon Capital Management Financial Sector Fund JNL/Mellon Capital Management Bond Index Fund JNL/Mellon Capital Management Healthcare Sector Fund JNL/Oppenheimer Global Growth Fund JNL/Mellon Capital Management Oil & Gas Sector Fund JNL/PAM Asia ex-Japan Fund JNL/Mellon Capital Management Technology Sector Fund The Funds are not the same mutual funds that you would buy through your stockbroker or a retail mutual fund.The prospectuses for the Funds are attached to this prospectus. TABLE OF CONTENTS GLOSSARY 1 KEY FACTS 2 FEES AND EXPENSES TABLES 3 Owner Transaction Expenses 3 Periodic Expenses 4 Total Annual Fund Operating Expenses 7 EXAMPLE 10 CONDENSED FINANCIAL INFORMATION 10 THE ANNUITY CONTRACT 11 JACKSON OF NY 11 THE FIXED ACCOUNT 11 THE SEPARATE ACCOUNT 12 INVESTMENT DIVISIONS 13 JNL Series Trust 13 JNL Variable Fund LLC 21 Voting Privileges 24 Substitution 24 CONTRACT CHARGES 24 Mortality and Expense Risk Charges 24 Annual Contract Maintenance Charge 24 Administration Charge 24 Transfer Charge 24 Contract Enhancement Charge 24 Contract Enhancement Recapture Charge 25 Guaranteed Minimum Withdrawal Benefit With 5-Year Step-Up (“SafeGuard Max”) Charge 25 5% Guaranteed Minimum Withdrawal Benefit With Annual Step-Up (“AutoGuard 5”) Charge 26 6% Guaranteed Minimum Withdrawal Benefit With Annual Step-Up (“AutoGuard 6”) Charge 26 For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Annual Step-Up And Earnings-Sensitive Withdrawal Amount (“LifeGuard Freedom 6 Net”) Charge 27 Joint For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Annual Step-Up And Earnings-Sensitive Withdrawal Amount (“LifeGuard Freedom 6 Net with Joint Option”) Charge 28 For Life Guaranteed Minimum Withdrawal Benefit With Bonus And Step-Up (“LifeGuard Freedom Flex GMWB”) Charge. 28 Joint For Life Guaranteed Minimum Withdrawal Benefit With Bonus And Step-Up (“LifeGuard Freedom Flex With Joint Option GMWB”) Charge. 29 Optional Death Benefit – Highest Anniversary Value Death Benefit Charge 30 Other Expenses 30 Premium Taxes 30 Income Taxes 30 DISTRIBUTION OF CONTRACTS 30 PURCHASES 32 Minimum Initial Premium 32 Minimum Additional Premiums 32 Maximum Premiums 32 Allocations of Premium 32 Optional Contract Enhancement 32 Accumulation Units 33 TRANSFERS AND FREQUENT TRANSFER RESTRICTIONS 34 Restrictions on Transfers: Market Timing 34 TELEPHONE AND INTERNET TRANSACTIONS 35 The Basics 35 What You Can Do and How 35 What You Can Do and When 35 How to Cancel a Transaction 35 Our Procedures 35 ACCESS TO YOUR MONEY 35 Guaranteed Minimum Withdrawal Benefit Considerations 36 Guaranteed Minimum Withdrawal Benefit Important Special Considerations 37 Guaranteed Minimum Withdrawal Benefit With 5-Year Step-Up (“SafeGuard Max”) 37 5% Guaranteed Minimum Withdrawal Benefit With Annual Step-Up (“AutoGuard 5”) 42 6% Guaranteed Minimum Withdrawal Benefit With Annual Step-Up (“AutoGuard 6”) 46 For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Annual Step-Up And Earnings-Sensitive Withdrawal Amount (“LifeGuard Freedom 6 Net”) 49 Joint For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Annual Step-Up And Earnings-Sensitive Withdrawal Amount (“LifeGuard Freedom 6 Net with Joint Option”) 61 Guaranteed Minimum Withdrawal Benefits for a Single Life or two Covered Lives with Combinations of Optional Bonus Percentage Amounts, and Annual or Quarterly Contract Value-Based Step-Ups (“LifeGuard Freedom Flex GMWB” and “LifeGuard Freedom Flex with Joint Option GMWB”) 73 LifeGuard Freedom Flex GMWB 74 LifeGuard Freedom Flex with Joint Option GMWB 85 Systematic Withdrawal Program 96 Suspension of Withdrawals or Transfers 96 INCOME PAYMENTS (THE INCOME PHASE) 97 Variable Income Payments 97 Income Options 98 DEATH BENEFIT 98 Basic Death Benefit 98 Optional Death Benefit 99 Highest Anniversary Value Death Benefit 99 Payout Options 99 Pre-Selected Payout Options Special Spousal Continuation Option Death of Owner On or After the Income Date Death of Annuitant TAXES Contract Owner Taxation Tax-Qualified and Non-Qualified Contracts Non-Qualified Contracts – General Taxation Non-Qualified Contracts – Aggregation of Contracts Non-Qualified Contracts – Withdrawals and Income Payments Non-Qualified Contracts – Required Distributions Tax-Qualified Contracts – Withdrawals and Income Payments Withdrawals – Tax-Sheltered Annuities Withdrawals – Roth IRAs Constructive Withdrawals – Investment Adviser Fees Extension of Latest Income Date Death Benefits Assignment Diversification Owner Control Withholding Jackson of NY Taxation OTHER INFORMATION Dollar Cost Averaging Earnings Sweep Rebalancing Free Look Advertising Modification of Your Contract Confirmation of Transactions Legal Proceedings PRIVACY POLICY Collection of Nonpublic Personal Information Disclosure of Current and Former Customer Nonpublic Personal Information Security to Protect the Confidentiality of Nonpublic Personal Information TABLE OF CONTENTS OF THE STATEMENT OF ADDITIONAL INFORMATION APPENDIX A (Trademarks, Service Marks, and Related Disclosures) A-1 APPENDIX B (Contract Enhancement Recapture Charges) B-1 APPENDIX C (Broker-Dealer Support) C-1 APPENDIX D (GMWB Prospectus Examples) D-1 APPENDIX E (GMWB Prospectus Examples for LifeGuard Freedom Flex GMWB and LifeGuard Freedom FlexWith Joint Option GMWB E-1 GLOSSARY These terms are capitalized when used throughout this prospectus because they have special meaning.In reading this prospectus, please refer back to this glossary if you have any questions about these terms. Accumulation Unit – a unit of measure we use to calculate the value in an Investment Division prior to the Income Date. Annuitant – the natural person on whose life annuity payments for this Contract are based.The Contract allows for the naming of joint Annuitants.Any reference to the Annuitant includes any joint Annuitant. Annuity Unit – a unit of measure we use in calculating the value of a variable annuity payment on and after the Income Date. Beneficiary – the natural person or legal entity designated to receive any Contract benefits upon the Owner's death.The Contract allows for the naming of multiple Beneficiaries. Completed Year – the succeeding twelve months from the date on which we receive a premium payment.Completed Years specify the years from the date of receipt of the premium and does not refer to Contract Years.If the premium receipt date is on the Issue Date of the Contract then Completed Year 0-1 does not include the first Contract Anniversary.The first Contract Anniversary begins Completed Year 1-2 and each successive Completed Year begins with the Contract Anniversary of the preceding Contract Year and ends the day before the next Contract Anniversary. If the premium receipt date is other than the Issue Date or a subsequent Contract Anniversary, there is no correlation of the Contract Anniversary date and Completed Years.For example, if the Issue Date is January 15, 2012 and a premium payment is received on February 28, 2012 then, although the first Contract Anniversary is January 15, 2013, Completed Year 0-1 for that premium payment would begin on February 28, 2012 and end on February 27, 2013.Completed Year 1-2 for that premium payment would begin on February 28, 2013. Contract – the individual deferred variable and fixed annuity contract and any optional endorsements you may have selected. Contract Anniversary – each one-year anniversary of the Contract's Issue Date. Contract Enhancement – a credit that we will make to your Contract Value at the end of any business day in the first five Contract Years during which we receive a premium payment.The Contract Enhancement endorsement available is the 2% Contract Enhancement endorsement.The actual Contract Enhancement percentage applied to the premium payment varies, depending upon the Contract Year in which you make your payment. Contract Month – the period of time between consecutive monthly anniversaries of the Issue Date. Contract Quarterly Anniversary – each three-month anniversary of the Contract's Issue Date. Contract Value – the sum of your allocations between the Contract's Fixed Account and Investment Divisions. Contract Year – the succeeding twelve months from a Contract's Issue Date and every anniversary.The first Contract Year (Contract Year 0-1) starts on the Contract's Issue Date and extends to, but does not include, the first Contract Anniversary.Subsequent Contract Years start on an anniversary date and extend to, but do not include, the next anniversary date. For example, if the Issue Date is January 15, 2012, then the end of Contract Year 0-1 would be January 14, 2013, and January 15, 2013, which is the first Contract Anniversary, begins Contract Year 1-2. Fixed Account – part of our General Account to which the premium you allocate is guaranteed to earn a stated rate of return over the specified period. General Account – the General Account includes all our assets, including any Contract Value you allocate to the Fixed Account, which are available to our creditors. Good Order – when our administrative requirements are met for any requested action or change, including that we have received sufficient supporting documentation. Income Date – the date on which you begin receiving annuity payments that is at least 13 months from the Issue Date. Issue Date – the date your Contract is issued. Investment Division – one of multiple variable options of the Separate Account to allocate your Contract's value, each of which exclusively invests in a different available Fund.The Investment Divisions are called variable because the return on investment is not guaranteed. Jackson of NY, JNLNY, we, our, or us – Jackson National Life Insurance Company of New York.(We do not capitalize “we,” “our,” or “us” in the prospectus.) Owner, you or your – the natural person or legal entity entitled to exercise all rights and privileges under the Contract.Usually, but not always, the Owner is the Annuitant.The Contract allows for the naming of joint Owners.(We do not capitalize “you” or “your” in the prospectus.)Any reference to the Owner includes any joint Owner. Separate Account – JNLNY Separate Account I.The Separate Account is divided into sub-accounts generally referred to as Investment Divisions. KEY FACTS The immediately following two sections briefly introduce the Contract (and its benefits and features) and its costs; however, please carefully read the whole prospectus and any related documents before purchasing the Contract to be sure that it will meet your needs. Allocation Options The Contract makes available a Fixed Account and Investment Divisions for allocation of your premium payments and Contract Value.Allocations to the Fixed Account may remain for six months, and we require equal monthly transfers to the Investment Divisions during the time.For more information about the Fixed Account, please see “THE FIXED ACCOUNT” beginning on page 11.For more information about the Investment Divisions, please see “INVESTMENT DIVISIONS” beginning on page 12. Investment Purpose The Contract is intended to help you save for retirement or another long-term investment purpose.The Contract is designed to provide tax deferral on your earnings, if it is not issued under a qualified retirement plan.Qualified plans confer their own tax deferral.For more information, please see “TAXES” beginning on page 103. Free Look If you change your mind about having purchased the Contract, you may return it without penalty.There are conditions and limitations, including time limitations.For more information, please see “FREE LOOK” beginning on page 107. Purchases There are minimum and maximum premium requirements.You may elect to receive a credit to your Contract Value at the end of any business day in the first five Contract Years during which we receive a premium payment, subject to fees, conditions and limitations.For more information, please see “PURCHASES” beginning on page 32. Withdrawals Before the Income Date, there are a number of ways to access your Contract Value, sometimes subject to a charge, particularly during the early Contract Years.There are also a number of optional withdrawal benefits available.For more information, please see “ACCESS TO YOUR MONEY” beginning on page 36. Income Payments There are a number of income options available.For more information, please see “INCOME PAYMENTS (THE INCOME PHASE)” beginning on page 99. Death Benefit The Contract has a death benefit that becomes payable if you die before the Income Date.An optional death benefit is also available.For more information, please see “DEATH BENEFIT” beginning on page 100. FEES AND EXPENSES TABLES The following tables describe the fees and expenses that you will pay when purchasing, owning and surrendering the Contract.The first table (and footnotes)describes the fees and expenses that you will pay at the time that you purchase the Contract, surrender the Contract or transfer cash value between investment options. Owner Transaction Expenses Sales Load None Maximum Contract Enhancement Recapture Charge 1 Percentage of the corresponding first year premiums withdrawn with a Contract Enhancement 2% Maximum Premium Taxes 2 Percentage of each premium 2% Transfer Charge 3 Per transfer after 15 in a Contract Year Expedited Delivery Charge 4 1 Contract Enhancements (C.E.) are subject to recapture charges in addition to asset-based charges for specified periods.If you select an optional Contract Enhancement, there is a recapture charge on withdrawals when: the Contract is returned during the free look period; withdrawals exceed the required minimum distribution of the Internal Revenue Code; and there is a total withdrawal.The percentage amount of the recapture charge depends upon (i) the corresponding declining amount of the Contract Enhancement based on the Contract Year when the premium payment being withdrawn was received and (ii) when the charge is imposed based on the Completed Years since the receipt of the related premium.The percentage amounts of the recapture charges are as follows: Contract Enhancement Recapture Charge (as a percentage of the corresponding premium payment withdrawn if an optional Contract Enhancement is selected) 2% Contract Enhancement Contract Year Premium is Received Completed Years Since Receipt of Premium 0-1 1-2 2-3 3-4 4-5 5-6 6-7 7+ 0-1 2% 2% 1.25% 1.25% 0.50% 0% 0% 0% 1-2 2% 1.25% 1.25% 0.50% 0% 0% 0% 0% 2-3 1.25% 1.25% 0.50% 0% 0% 0% 0% 0% 3-4 1.25% 0.50% 0% 0% 0% 0% 0% 0% 4-5 0.50% 0% 0% 0% 0% 0% 0% 0% 5-6 0% 0% 0% 0% 0% 0% 0% 0% 6-7 0% 0% 0% 0% 0% 0% 0% 0% 7+ 0% 0% 0% 0% 0% 0% 0% 0% Please note that if you return your Contract during the free look period, the entire amount of any Contract Enhancement will be recaptured. For more information about recapture charges, please see “Contract Enhancement Recapture Charge” under “Contract Charges”, beginning on page 25. 2 Currently, premium taxes do not apply. 3 We do not count transfers in conjunction with dollar cost averaging, earnings sweep, automatic rebalancing and automatic transfers from the Fixed Account. 4 For overnight delivery on Saturday; otherwise, the overnight delivery charge is $10 for withdrawals.We also charge $20 for wire transfers in connection with withdrawals. The next table (and footnotes) describes the fees and expenses that you will pay periodically during the time that you own the Contract, not including the Funds' fees and expenses. Periodic Expenses Base Contract Annual Contract Maintenance Charge5 Separate Account Annual Expenses Annual percentage ofaverage daily account value of Investment Divisions Mortality And Expense Risk Charge 1.65% Administration Charge 0.15% Total Separate Account Annual Expenses for Base Contract 1.80% Optional Endorsements - A variety of optional endorsements to the Contract are available.6Please see the footnotes for additional information on the various optional endorsement charges. The following optional endorsement charge is based on average daily net asset value: 2% Contract Enhancement Maximum Annual Charge 7 0.395% The following optional death benefit endorsement charge is based on average daily net asset value: Highest Anniversary Value Death Benefit Maximum Annual Charge 8 0.40% The following optional endorsement charges are benefit based.Please see the footnotes for additional information on the various optional endorsement charges.You may select one of the available benefits listed below6: Guaranteed Minimum Withdrawal Benefit With 5-Year Step-Up Maximum Annual Charge (“SafeGuard MaxSM”) 9 1.20% 5% GMWB With Annual Step-Up Maximum Annual Charge (“AutoGuard 5SM”)10 1.74% 6% GMWB With Annual Step-Up Maximum Annual Charge (“AutoGuard 6SM”)11 2.04% For Life GMWB With Bonus, Annual Step-Up and Earnings-Sensitive Withdrawal Amount Maximum Annual Charge (“LifeGuard Freedom 6 Net”) 12 2.10% Joint For Life GMWB With Bonus, Annual Step-Up and Earnings-Sensitive Withdrawal Amount Maximum Annual Charge (“LifeGuard Freedom 6 Net With Joint Option”) 13 3.00% For Life GMWB With Bonus and Step-Up Maximum Annual Charge (“LifeGuard Freedom Flex GMWB”) 14 2.52% Joint For Life GMWB With Bonus and Step-Up Maximum Annual Charge (“LifeGuard Freedom Flex With Joint Option GMWB”) 15 3.00% 5 This charge is waived on Contract Value of $50,000 or more.This charge is deducted proportionally either annually (on your Contract Anniversary) or in conjunction with a total withdrawal, as applicable. 6 Some optional endorsements are only available to select when purchasing the Contract and once purchased cannot be canceled. 7 This charge lasts for the first five Contract Years.While this charge will be imposed based upon the average daily net asset value of your allocations to the Investment Divisions, this charge will also be assessed against any amounts allocated to the Fixed Account by reducing credited rates, but not below the minimum guaranteed interest rate (assuming no withdrawals).For more information, please see “Contract Enhancement Charge” under “Contract Charges”, beginning on page 25. 8 The current charge is 0.25%, on an annual basis, of the average daily net asset value of your allocations to the Investment Divisions. 9 The current charge is 0.05% (0.60% annually) of the GWB, subject to a maximum annual charge of 1.20%.We reserve the right to prospectively change the current charge: on new Contracts; if you select this benefit after your Contract is issued; or upon election of a step-up – subject to the applicable maximum annual charge. The charge is deducted at the end of each Contract Month, or upon termination of the endorsement, from the Investment Divisions to which your Contract Value is allocated on a pro rata basis.We deduct the charge from the Investment Divisions by canceling Accumulation Units; the charge is not part of the Accumulation Unit calculation. While the charge is deducted from Contract Value, it is based on the applicable percentage of the GWB.The GWB is the guaranteed amount available for future periodic withdrawals.If you select a GMWB when you purchase your Contract, the GWB is generally your initial premium payment, net of taxes and adjusted for any subsequent premium payments and withdrawals.If the GMWB was elected after the issue date (which is not currently offered), the GWB is generally your Contract Value less any recapture charges that would be paid were you to make a full withdrawal on the date the endorsement is added, adjusted for any subsequent premium payments and withdrawals.For more information, including how the GWB is calculated, please see “Guaranteed Minimum Withdrawal Benefit With 5-Year Step-Up” beginning on page 38. 10 1.74% is the maximum annual charge of the 5% GMWB With Annual Step-Up, which charge is payable monthly.The below tables have the maximum and current charges.While the charge is deducted from the Contract Value, it is based on the applicable percentage of the GWB.The GWB is the guaranteed amount available for future periodic withdrawals.If you select a GMWB when you purchase your Contract, the initial GWB is generally your initial premium payment, net of taxes, plus any Contract Enhancement.If the GMWB is elected after the issue date, subject to availability, the initial GWB is generally your Contract Value. We deduct the charge from your Contract Value.Monthly charges are pro rata deducted over each applicable Investment Division of the Separate Account. 5% GMWB With Annual Step-Up Annual Charge Maximum Current 1.74% 0.87% Charge Basis GWB Charge Frequency Monthly Monthly We reserve the right to prospectively change the current charge: on new Contracts; if you select this benefit after your Contract is issued, subject to availability; or upon any step-up on or after the second Contract Anniversary, subject to the applicable maximum annual charge. For more information about the charge for this endorsement, please see “5% Guaranteed Minimum Withdrawal Benefit With Annual Step-Up” beginning on page 26.For more information about how the endorsement works, please see“5% Guaranteed Minimum Withdrawal Benefit With Annual Step-Up” beginning on page 43.Please check with your representative to learn about the current level of the charge, or contact us at the Annuity Service Center for more information.Our contact information is on the first page of the prospectus. 11 2.04% is the maximum annual charge of the 6% GMWB With Annual Step-Up, which charge is payable monthly.The below tables have the maximum and current charges.While the charge is deducted from the Contract Value, it is based on the applicable percentage of the GWB.The GWB is the guaranteed amount available for future periodic withdrawals.If you select a GMWB when you purchase your Contract, the initial GWB is generally your initial premium payment, net of taxes, plus any Contract Enhancement.If the GMWB is elected after the issue date, subject to availability, the initial GWB is generally your Contract Value. We deduct the charge from your Contract Value.Monthly charges are pro rata deducted over each applicable Investment Division of the Separate Account. 6% GMWB With Annual Step-Up Annual Charge Maximum Current 2.04% 1.02% Charge Basis GWB Charge Frequency Monthly Monthly We reserve the right to prospectively change the current charge: on new Contracts; if you select this benefit after your Contract is issued, subject to availability; or upon any step-up on or after the second Contract Anniversary,subject to the applicable maximum annual charge. For more information about the charge for this endorsement , please see “6% Guaranteed Minimum Withdrawal Benefit With Annual Step-Up” beginning on page 27.For more information about how the endorsement works, please see “6% Guaranteed Minimum Withdrawal Benefit With Annual Step-Up” beginning on page 47.Please check with your representative to learn about the current level of the charge, or contact us at the Annuity Service Center for more information.Our contact information is on the first page of the prospectus. 12 The current charge is 0.0875% (1.05% annually) of the GWB, subject to a maximum annual charge of 2.10% as used in the Table.We reserve the right to prospectively change the current charge on new Contracts, or if you select this benefit after your Contract is issued, subject to the applicable maximum annual charge.We may also change the current charge when there is a step-up on or after the second Contract Anniversary, again subject to the maximum annual charge. The charge is deducted at the end of each Contract Month, or upon termination of the endorsement, from the Investment Divisions to which your Contract Value is allocated on a pro rata basis.We deduct the charge from the Investment Divisions by canceling Accumulation Units; the charge is not part of the Accumulation Unit calculation. While the charge is deducted from Contract Value, it is based on the applicable percentage of the GWB.The GWB is the guaranteed amount available for future periodic withdrawals.The initial GWB is generally your initial premium payment, net of taxes, plus any Contract Enhancement.For more information about the charge for this endorsement, please see “For Life GMWB With Bonus, Annual Step-Up and Earnings-Sensitive Withdrawal Amount Charge” beginning on page 28.For more information about how the endorsement works, please see “For Life GMWB With Bonus, Annual Step-Up and Earnings-Sensitive Withdrawal Amount” beginning on page 51. 13 The current charge is 0.125% (1.50% annually) of the GWB, subject to a maximum annual charge of 3.00% as used in the Table.We reserve the right to prospectively change the current charge on new Contracts, or if you select this benefit after your Contract is issued, subject to the applicable maximum annual charge.We may also change the current charge when there is a step-up on or after the second Contract Anniversary, again subject to the maximum annual charge. The charge is deducted at the end of each Contract Month, or upon termination of the endorsement, from the Investment Divisions to which your Contract Value is allocated on a pro rata basis.We deduct the charge from the Investment Divisions by canceling Accumulation Units; the charge is not part of the Accumulation Unit calculation. While the charge is deducted from Contract Value, it is based on the applicable percentage of the GWB.The GWB is the guaranteed amount available for future periodic withdrawals.The initial GWB is generally your initial premium payment, net of taxes, plus any Contract Enhancement.For more information about the charge for this endorsement, please see “Joint For Life GMWB With Bonus, Annual Step-Up and Earnings-Sensitive Withdrawal Amount Charge” beginning on page 28.For more information about how the endorsement works, please see “Joint For Life GMWB With Bonus, Annual Step-Up and Earnings-Sensitive Withdrawal Amount” beginning on page 63. 14 2.52% is the maximum annual charge of the For Life GMWB With Bonus and Annual Step-Up.Charges are an annual percentage of the GWB and are payable each Contract Month.The below tables have the maximum and current charges.The GWB is the guaranteed amount available for future periodic withdrawals.If you select this GMWB when you purchase your Contract, the initial GWB is generally your initial premium payment net of premium taxes, plus any Contract Enhancement. We deduct the charge from your Contract Value.Monthly charges are pro rata deducted over each applicable Investment Division. LifeGuard Freedom Flex GMWB Annual Charge Options Maximum Current 5% Bonus and Annual Step-Up 1.80% 0.90% 5% Bonus and Annual Step-Up to the Highest Quarterly Contract Value 2.04% 1.02% 6% Bonus and Annual Step-Up 1.92% 0.96% 6% Bonus and Annual Step-Up to the Highest Quarterly Contract Value 2.22% 1.11% 7% Bonus and Annual Step-Up 2.22% 1.11% 7% Bonus and Annual Step-Up to the Highest Quarterly Contract Value 2.52% 1.26% Charge Basis GWB Charge Frequency Monthly We reserve the right to prospectively change the current charge on new Contracts, or if you select this benefit after your Contract is issued, subject to the applicable maximum annual charge.We may also change the current charge when there is a step-up on or after the second Contract Anniversary, again subject to the applicable maximum annual charge. For more information about the charge for this endorsement, please see “For Life GMWB With Bonus and Step-Up Charge” beginning on page 29.For more information about how the endorsement works, please see “LifeGuard Freedom Flex GMWB” beginning on page 77.You may also contact us at the Annuity Service Center for more information.Our contact information is on the first page of the prospectus. 15 3.00% is the maximum annual charge for the Joint For Life GMWB With Bonus and Annual Step-Up Options.The below tables have the maximum and current charges.Charges are an annual percentage of the GWB and are payable each Contract Month.The GWB is the guaranteed amount available for future periodic withdrawals.If you select this GMWB when you purchase your Contract, the initial GWB is generally your initial premium payment net of premium taxes, plus any Contract Enhancement. We deduct the charge from your Contract Value.Monthly charges are pro rata deducted over each applicable Investment Division. LifeGuard Freedom Flex With Joint Option GMWB Annual Charge Options Maximum Current 5% Bonus and Annual Step-Up 2.10% 1.05% 5% Bonus and Annual Step-Up to the Highest Quarterly Contract Value 2.52% 1.26% 6% Bonus and Annual Step-Up 2.52% 1.26% 6% Bonus and Annual Step-Up to the Highest Quarterly Contract Value 3.00% 1.50% Charge Basis GWB Charge Frequency Monthly We reserve the right to prospectively change the current charge on new Contracts, or if you select this benefit after your Contract is issued, subject to the applicable maximum annual charge.We may also change the current charge when there is a step-up on or after the second Contract Anniversary, again subject to the applicable maximum annual charge. For more information about the charge for this endorsement, please see “Joint For Life GMWB With Bonus and Step-Up Charge” beginning on page 30.For more information about how the endorsement works, pleasesee “LifeGuard Freedom Flex GMWB With Joint Option” beginning on page 87.You may also contact us at the Annuity Service Center for more information.Our contact information is on the first page of the prospectus. The next item shows the minimum and maximum total annual operating expenses charged by the Funds that you may pay periodically during the time that you own the Contract. Total Annual Fund Operating Expenses (Expenses that are deducted from Fund assets, including management and administration fees, 12b-1 service fees and other expenses.) Minimum:0.57% Maximum:2.25% More detail concerning each Fund's fees and expenses is below.But please refer to the Funds' prospectuses for even more information on the Funds, including investment objectives, performance, and information about Jackson National Asset Management, LLC®, the Funds' Adviser and Administrator, as well as the sub-advisers. Fund Operating Expenses (As an annual percentage of each Fund's average daily net assets) Fund Name Management and Admin Fee A Distribution and/or Service (12b-1) Fees Other Expenses B Acquired Fund Fees and Expenses C Total Annual Fund Operating Expenses Contractual Fee Waiver and/or Expense Reimbursement Net Total AnnualFund Operating Expenses JNL/American Funds® Blue Chip Income and Growth 1.27% D 0.25% 0.02% D 0.00% 1.54% D 0.45%E 1.09%D,E JNL/American Funds Global Bond 1.39% D 0.25% 0.03% D 0.00% 1.67% D 0.55%E 1.12%D,E JNL/American Funds Global Small Capitalization 1.61% D 0.25% 0.04% D 0.00% 1.90% D 0.60%E 1.30%D,E JNL/American Funds Growth-Income 1.12% D 0.25% 0.02% D 0.00% 1.39% D 0.40%E 0.99%D,E JNL/American Funds International 1.49% D 0.25% 0.04% D 0.00% 1.78% D 0.55%E 1.23%D,E JNL/American Funds New World 1.94% D 0.25% 0.06% D 0.00% 2.25% D 0.80%E 1.45%D,E JNL/WMC Money Market 0.37% F 0.20% 0.00% 0.00% 0.57% F 0.30% 0.27% Fund Operating Expenses (As an annual percentage of each Fund's average daily net assets) Fund Name Management and Admin Fee A Distribution and/or Service (12b-1) Fees Other Expenses B Acquired Fund Fees and Expenses C Total Annual Fund Operating Expenses JNL Institutional Alt 20 0.20% 0.00% 0.00% 0.76% H 0.96% JNL Institutional Alt 35 0.19% 0.00% 0.01% 0.89% H 1.09% JNL Institutional Alt 50 0.19% 0.00% 0.01% 1.04% H 1.24% JNL/BlackRock Commodity Securities 0.79% 0.20% 0.01% 0.01% 1.01% JNL/BlackRock Global Allocation 0.90% 0.20% 0.01% 0.00% 1.11% JNL/Capital Guardian Global Balanced 0.80% 0.20% 0.01% 0.01% 1.02% JNL/Capital Guardian Global Diversified Research 0.87% 0.20% 0.01% 0.01% 1.09% JNL/Capital Guardian U.S. Growth Equity 0.75% 0.20% 0.00% 0.01% 0.96% JNL/Eagle Core Equity 0.73% 0.20% 0.00% 0.02% 0.95% JNL/Eagle SmallCap Equity 0.81% 0.20% 0.01% 0.00% 1.02% JNL/Franklin Templeton Founding Strategy
